


110 HR 6648 IH: FERA

U.S. House of Representatives
2008-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6648
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2008
			Mr. Sali (for
			 himself, Mr. David Davis of Tennessee,
			 Mr. Wilson of South Carolina,
			 Mr. Franks of Arizona,
			 Mr. Walberg,
			 Mr. Barrett of South Carolina,
			 Mr. Weldon of Florida,
			 Mr. McCotter,
			 Mr. Doolittle,
			 Ms. Fallin,
			 Mr. Bishop of Utah,
			 Mr. Kingston,
			 Mr. Duncan,
			 Mr. Rogers of Kentucky,
			 Mr. Shimkus,
			 Mrs. Drake,
			 Mr. Westmoreland,
			 Mr. Paul, Mr. Cantor, Mrs.
			 Musgrave, Mr. Cole of
			 Oklahoma, Mr. Scalise, and
			 Mr. Blunt) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow each
		  individual a $500 credit to help with high energy prices.
	
	
		1.Short titleThis Act may be cited as the
			 Family Energy Relief Act of
			 2008 or the FERA
			 Act of 2008 .
		2.Tax credit to
			 help individuals with high energy prices
			(a)In
			 generalSubpart A of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 nonrefundable personal credits) is amended by inserting after section 25D the
			 following new section:
				
					25E.Tax credit to
				help individuals with high energy prices
						(a)In
				generalIn the case of an
				eligible individual, there shall be allowed as a credit against the tax imposed
				by subtitle A for the taxable year an amount equal to—
							(1)$1,000 in the case
				of a joint return, and
							(2)$500 in any other
				case.
							(b)Eligible
				individualFor purposes of this section, the term eligible
				individual means any individual other than—
							(1)any estate or
				trust,
							(2)any nonresident
				alien individual, and
							(3)any individual
				with respect to whom a deduction under section 151 is allowable to another
				taxpayer for a taxable year beginning in the calendar year in which the
				individual’s taxable year begins.
							(c)Credit with
				respect to dependentsThe
				dollar amount applicable to the taxpayer under subsection (a) (without regard
				to this subsection) shall be increased by $250 for each individual with respect
				to whom the taxpayer is allowed a deduction under section 151(c) for the
				taxable
				year.
						.
			(b)Conforming
			 amendmentThe table of sections for such supart A is amended by
			 inserting after the item relating to section 25D the following new item:
				
					Sec. 25E. Tax credit to help
				individuals with high energy prices..
				
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
